              Case 3:20-cv-05653-RSM Document 16 Filed 03/16/21 Page 1 of 6




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 7
     STEVEN W.,
 8
                                   Plaintiff,              Case No. C20-5653 RSM
 9
                   v.                                      ORDER AFFIRMING DENIAL OF
10                                                         BENEFITS
     COMMISSIONER OF SOCIAL SECURITY,
11
                                   Defendant.
12

13          Plaintiff seeks review of the denial of his applications for Disability Insurance Benefits.
14 Plaintiff contends the ALJ erred by discounting his testimony, his wife’s statement, and two

15 medical opinions. Dkt. 13. As discussed below, the Court AFFIRMS the Commissioner’s final

16 decision and DISMISSES the case with prejudice.

17                                              BACKGROUND
18          Plaintiff is 51 years old, has a high school education, and has worked as a sports
19 instructor and a combat rifle crew member. Dkt.11, Admin. Transcript (Tr.) 26. Plaintiff

20 applied for benefits in September 2017, and alleges disability as of April 1, 2015. Tr. 15. After

21 conducting a hearing in April 2019, the ALJ issued a decision finding Plaintiff not disabled from

22 the alleged onset date through the December 2016 date last insured. Tr. 34-65, 15-28. In

23 pertinent part, the ALJ found Plaintiff’s post-traumatic stress disorder (PTSD) and physical


     ORDER AFFIRMING DENIAL OF BENEFITS
     -1
              Case 3:20-cv-05653-RSM Document 16 Filed 03/16/21 Page 2 of 6




 1 impairments limited him to light work with three-step instructions, occasional superficial

 2 interactions with others, brief interactions with the public, no teamwork, and no goal-setting

 3 required. Tr. 17, 20-21.

 4                                           DISCUSSION

 5          This Court may set aside the Commissioner’s denial of Social Security benefits only if

 6 the ALJ’s decision is based on legal error or not supported by substantial evidence in the record

 7 as a whole. Trevizo v. Berryhill, 871 F.3d 664, 674 (9th Cir. 2017).

 8 A.       Plaintiff’s Testimony

 9          Where, as here, an ALJ determines a claimant has presented objective medical evidence

10 establishing underlying impairments that could cause the symptoms alleged, and there is no

11 affirmative evidence of malingering, the ALJ can only discount the claimant’s testimony as to

12 symptom severity by providing “specific, clear, and convincing” reasons supported by

13 substantial evidence. Trevizo, 871 F.3d at 678.

14          The ALJ accepted much of Plaintiff’s testimony of “difficulty interacting with others;

15 concentrating or maintaining pace; and adapting or managing himself in the work setting” and

16 accordingly imposed several mental limitations in the RFC. Tr. 23. The ALJ discounted

17 Plaintiff’s testimony of further limitations, however, finding them inconsistent with fairly normal

18 mental status examination results, improvement with treatment, and conservative treatment. Tr.

19 22-23.

20          “Memory, concentration and attention [were] unimpaired” in July and December 2015

21 mental status examinations. Tr. 358, 811. Conflict with the medical evidence was thus a clear

22 and convincing reason, supported by substantial evidence, to discount Plaintiff’s testimony of

23 concentration difficulty. See Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1161 (9th


     ORDER AFFIRMING DENIAL OF BENEFITS
     -2
              Case 3:20-cv-05653-RSM Document 16 Filed 03/16/21 Page 3 of 6




 1 Cir. 2008) (“Contradiction with the medical record is a sufficient basis for rejecting a claimant’s

 2 subjective testimony.”).

 3          The ALJ discounted Plaintiff’s testimony of difficulty around other people, including

 4 self-isolating or becoming verbally aggressive, because providers generally described his

 5 behavior as cooperative and appropriate, he actively participated in group therapy, and he

 6 regularly attended church and fitness classes. Tr. 19, 23. Participating in group therapy

 7 exclusively with veterans with PTSD, facilitated by a mental health professional, does not

 8 contradict Plaintiff’s testimony of difficulty with the general public or show he can interact with

 9 coworkers. However, the ability to regularly attend church and go to the gym indicate an ability

10 to interact with other people, including the general public, thus contradicting Plaintiff’s

11 testimony. See Tr. 220 (goes to the gym for yoga twice a week and ju-jitsu once a week).

12 Plaintiff argues he could “leave whenever his PTSD symptoms worsen” but nothing in the record

13 suggests he needed to leave these places. Dkt. 13 at 5. Conflict with his activities was a clear

14 and convincing reason to discount Plaintiff’s testimony of extreme interpersonal limitations. See

15 Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007) (ALJ may discount a claimant’s testimony

16 based on daily activities that contradict her testimony).

17          Inclusion of any erroneous reasons was harmless, as the remaining valid reasons were

18 clear and convincing. See Carmickle, 533 F.3d at 1163. The Court concludes the ALJ did not

19 err by discounting Plaintiff’s testimony.

20 B.       Lay Witness Statement

21          In April 2019, Plaintiff’s wife submitted a statement describing his difficulties with

22 memory, concentration, and interacting with others. Tr. 1432-33. The Commissioner concedes

23 the ALJ erred by discounting the statement based on its date, because it expressly related back to


     ORDER AFFIRMING DENIAL OF BENEFITS
     -3
                 Case 3:20-cv-05653-RSM Document 16 Filed 03/16/21 Page 4 of 6




 1 before Plaintiff’s date last insured. Dkt. 14 at 6-7. However, as the Commissioner notes, the

 2 error was harmless because the ALJ’s reasons for discounting Plaintiff’s testimony apply with

 3 equal force to his wife’s statement. See Molina v. Astrue, 674 F.3d 1104, 1122 (9th Cir. 2012)

 4 (affirming where “the lay testimony described the same limitations as [claimant’s] own

 5 testimony, and the ALJ’s reasons for rejecting [claimant’s] testimony apply with equal force to

 6 the lay testimony” even though the ALJ failed to provide reasons to reject the lay testimony).

 7 The Court concludes the ALJ did not harmfully err by discounting Plaintiff’s wife’s statement.

 8 C.       Medical Opinions

 9          Because Plaintiff filed his claim after March 2017, new regulations apply to the ALJ’s

10 evaluation of medical opinion evidence. The ALJ must articulate and explain the persuasiveness

11 of an opinion based on “supportability” and “consistency,” the two most important factors in the

12 evaluation. 20 C.F.R. § 404.1520c(a), (b). The “more relevant the objective medical evidence

13 and supporting explanations presented” and the “more consistent” with evidence from other

14 sources, the more persuasive a medical opinion. Id. at (c)(1)-(2).

15          1.       Morgan L. McCormick, Psy.D.

16          In March 2019 Dr. McCormick performed a psychological evaluation and filled out a

17 Medical Source Statement form. Tr. 1435-43. She reviewed medical records dated between

18 2011 and 2019. Tr. 1435. Dr. McCormick diagnosed PTSD and mild delusional disorder, and

19 wrote that Plaintiff’s “mental health symptoms hi[t] an apex between April and June of 2015.”

20 Tr. 1440. In the Medical Source Statement, Dr. McCormick opined Plaintiff was unable to

21 interact appropriately with others, complete a normal workday and workweek, or respond

22 appropriately to changes in the work setting. Tr. 1442. Dr. McCormick did not answer

23 questions on the form about the onset date. Tr. 1443.


     ORDER AFFIRMING DENIAL OF BENEFITS
     -4
                 Case 3:20-cv-05653-RSM Document 16 Filed 03/16/21 Page 5 of 6




 1          The ALJ discounted Dr. McCormick’s opinions because they were inconsistent with the

 2 “objective evidence of record” and related to a time after the date last insured. Tr. 25. As

 3 discussed above regarding Plaintiff’s testimony, his ability to attend church and fitness classes

 4 contradicted the opined inability to behave appropriately around other people.

 5          Almost entirely normal mental status examinations during the relevant time period,

 6 including normal thought process and content and the absence of hallucinations or delusions,

 7 further undermined Dr. McCormick’s extreme limitations. See, e.g., Tr. 617-18 (“No

 8 hallucinations”; normal thought process and content), 763 (“no psychotic symptoms”). Plaintiff

 9 contends “[m]ental status examinations and other similar observations do not give an indication

10 of a Plaintiff’s condition outside of the provider’s office … where all stressors are reduced to a

11 minimum….” Dkt. 15 at 1-2. But providers obviously make observations that are relevant to the

12 outside world. There is no support for Plaintiff’s contention that providers’ observations, made

13 for purposes of treatment, are meaningless. The ALJ reasonably relied on treatment records.

14          Conflict with evidence in the record was a sufficient reason to discount Dr. McCormick’s

15 opinions. Cf. Ford v. Saul, 950 F.3d 1141, 1156 (9th Cir. 2020) (inconsistency with objective

16 evidence in the medical record is a specific and legitimate reason for rejecting the opinion of an

17 examining doctor). Inclusion of erroneous reasons was harmless. See Molina, 674 F.3d at 1117

18 (error harmless if “inconsequential to the ultimate disability determination”).

19          The Court concludes the ALJ did not err by discounting Dr. McCormick’s opinions.

20          2.       Karen Erdie, LMHC

21          In July 2018, Ms. Erdie opined Plaintiff had several symptoms, but only “[a]nger issues”

22 were “[p]resent as of the Summer of 2015.” Tr. 1286. “Paranoia” and “[d]elusional beliefs”

23 began in 2017, and Ms. Erdie opined Plaintiff’s “belief that he is being monitored would cause


     ORDER AFFIRMING DENIAL OF BENEFITS
     -5
              Case 3:20-cv-05653-RSM Document 16 Filed 03/16/21 Page 6 of 6




 1 distress enough for [him] to miss work or quit.” Tr. 1285-87. Plaintiff contends the ALJ erred

 2 by discounting Ms. Erdie’s opinions. Any error would be harmless, because she opined that the

 3 symptoms causing Plaintiff to miss work did not begin until after Plaintiff’s date last insured.

 4                                           CONCLUSION

 5          For the foregoing reasons, the Commissioner’s final decision is AFFIRMED and this

 6 case is DISMISSED with prejudice.

 7          DATED this 16th day of March, 2021.

 8

 9

10
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER AFFIRMING DENIAL OF BENEFITS
     -6
